Citation Nr: 1302059	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-46 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to restoration of a temporary 100 percent rating for a left knee disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 8, 2003 to July 21, 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), which severed a temporary total disability rating for a right knee disability, and re-instated a 10 percent disability rating.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is appealing the severance of his temporary total disability rating for his service connected left knee disability.  

Service connection for a left knee disability was granted in an August 2008 rating decision with an initial 10 percent disability rating.  In July 2007 the Veteran had surgery on his left knee and requested a temporary total disability rating pursuant to 38 C.F.R. § 4.30, as he required a period of convalescence.  A temporary total disability rating was granted by rating decision in August 2007.  In October 2007 the Veteran requested an extension of his temporary total disability rating, as he was still recovering from his July 2007 surgery and required further convalescence.  An extension of the temporary total disability rating was granted by rating decision in December 2007.  In December 2007 the Veteran had a second surgery on his left knee, which required even further convalescence, and as such the Veteran filed a claim for an increased rating based on his convalescence.  

In a March 2008 rating decision the RO proposed to sever the Veteran's temporary total disability rating under 38 C.F.R. § 4.30 based on a finding that the August 2007 grant of the temporary total rating, and the December 2007 extension of such rating, were based on clear and unmistakable error.  The RO found that the evidence of record, including VA treatment records and VA examinations, showed that the Veteran's July 2007 and December 2007 left knee surgeries were the result of a February 2007 fall that was unrelated to his service-connected left knee disability, but rather was caused by an acute episode of left knee pain.  In a June 2008 rating decision the RO severed the Veteran's temporary total disability rating and continued his previous 10 percent disability rating. 

In the March 2008 rating decision the RO referenced VA treatment records from February 2007.  However, upon independent review of the claims files, the Board finds that such records are currently not associated with the record, nor are these records located in the Veteran's "Virtual VA" file.  The Board notes that VA treatment records from April 2007 refer to prior treatment in February 2007; however, the complete record of any February 2007 treatment is absent from the record.  All that is in his records is an emergency room disposition note showing he was discharged.  The complete emergency room note is needed as any history the Veteran provided at that time concerning the circumstances of the fall or the medical history of his knee condition is highly relevant.  Therefore, the Board finds that remand is necessary in order to obtain the Veteran's complete VA treatment records, to specifically include the records of any treatment obtained in February 2007 for left knee pain.  

Furthermore, the Board finds that while the Veteran has been afforded several VA examinations to determine if he was still in need of convalescence, there is no medical opinion of record that pertains to the possible relationship between his service-connected left knee disability and his July 2007 and December 2007 left knee surgeries.  The Board finds that such an opinion is necessary before the issue on appeal can be decided.  Therefore, the Veteran should be afforded a VA examination to determine if such a relationship exists.

Additionally, the Board notes that during his January 2011 hearing, the Veteran testified that he sought treatment at various urgent care centers for his left knee disability prior to seeking treatment at the VA medical center in 2007.  The Veteran stated that Main Choice urgent care in Kingsport, Tennessee was one of the urgent care facilities at which he reportedly received treatment.  Records of any such treatment are not currently associated with the claims file.  As any such records may be pertinent to the Veteran's claim, the Board finds that the RO should attempt to obtain any private treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete emergency room record dated February 3, 2007, from the Mountain Home VA Medical Center, and associate the records with the claims files. 

2. Ask the Veteran to identify any, and all, providers of any treatment related to his left knee disability prior to 2007 and to complete a release authorizing VA to request his treatment records from any provider identified, to specifically include Main Choice urgent care in Kingsport, Tennessee.  If he does so, request these records and associate any records received with the claims files.  If such efforts are not successful, the Veteran is to be notified of such, in order to allow him the opportunity to obtain and submit those records for VA review.  

3. Only after obtaining the above referenced VA and private medical records, schedule the Veteran for a VA orthopedic examination to ascertain the relationship between the Veteran's service-connected left knee disability and his July 2007 and December 2007 left knee surgeries.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  

The examiner is specifically requested to review the Veteran's VA treatment records and the various VA examinations of record that discuss the nature of the Veteran's July 2007 and December 2007 left knee surgeries, as well as the Veteran's service treatment records that discuss the nature of his in-service injury, and subsequent medical discharge.  All necessary special studies or tests are to be accomplished, to include imaging studies if deemed necessary by the examiner.

After examination of the Veteran and review of the claims files, the examiner should provide an opinion as to whether the Veteran's July 2007 and/or December 2007 left knee surgery are at least as likely as not (a 50 percent or better probability) causally related to his service-connected left knee disability.  

A detailed rationale for all opinions must be provided.  

4. Then, the RO should readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


